DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 06/09/2021 has been entered and fully considered. Claims 1, 3-5 remain pending in the application, where all the Claims have been amended. New Claim 6 has been added.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) rejections previously set forth in the final office action mailed on 03/19/2021. The newly added claim presents a different embodiment of the invention allowed in the present office action.


Allowable Subject Matter

3- Claims 1 and 3-6 are allowed. 
The following is an examiner's statement of reasons for allowance:


A laser beam irradiation detection device, comprising: 
a bandpass filter configured to allow a light ray … of a color of a laser beam, which is a target of detection… 
an imaging unit configured to image the light ray passing through the bandpass filter;
a detector configured to analyze a frequency for each brightness level of a video signal generated based on an imaging signal output..., and to detect a trajectory of a straight light ray in a frame of the video signal,…and 
an emission position detector configured to determine that the first end portion is a laser beam emission position, the emission position detector determining that the first end portion is a laser beam emission position when the first end portion is detected inside the frame, and when the brightness level decreases from the first end portion to the second end portion, and when the second end portion moves in an arc shape

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Nolte, Midavaine, Lin and Gross. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, and in particular how to the light ray end portion is tracked in its curved trajectory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886